Citation Nr: 9922365	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for left medial 
epicondyle of the elbow (minor), fracture, excision of ulnar 
release postoperative, in excess of 10 percent prior to April 
7, 1998, and in excess of 20 percent, on and after April 7, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June to August 1984.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a December 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO, in pertinent part, denied entitlement to 
an increased evaluation for the appellant's disability of the 
left elbow.

The veteran provided testimony before a Hearing Officer at 
the RO in August 1995.  He testified again before the 
undersigned Member of the Board at the RO, in June 1997.  
Transcripts of both hearings are of record.  

The Board remanded the case to the RO for further development 
and adjudicative action in October 1997.

In March 1999, the RO increased the rating assigned for the 
veteran's left elbow disorder from 10 to 20 percent, from 
April 7, 1998.  

The 20 percent rating is not the maximum assignable, and 
pursuant to AB v. Brown, 6 Vet. App. (1993), the issue 
remains on appeal in that regard.  For reasons which will 
become apparent in the context of the action taken herein, 
the current issues are thus best described as shown on the 
front page of this decision.  None are initial ratings.




In the rating action in March 1999, the RO also assigned a 
separate 10 percent rating from September 16, 1995, under 
Code 7804, for painful scar residuals, left medial epicondyle 
of the elbow, fracture, excision with ulnar nerve release 
postoperative.  That issue is not part of the current appeal.


FINDINGS OF FACT

1.  From December 1993, the veteran has consistently 
exhibited some subjective but not significantly measurable 
sensory changes in certain fingertips, ongoing pain in the 
left elbow particularly on certain movements, and X-rays have 
shown relatively static osseous changes consisting of 
fragments at the medial side of the ulna and the distal 
medial humerus and irregularity at the distal humerus.

2.  From December 14, 1993 until September 15, 1995, the left 
forearm showed minimal atrophy, about 90 percent of normal 
grip, some problems extending fully (a loss of 5 degrees 
which was correctable with the turning of his forearm), and 
loss of minimal pronation with no worse than 30 degrees 
supination.

3.  From September 16, 1995 to April 6, 1998, grip was about 
60 percent of normal with doubling (to 2 cms.) of left 
forearm atrophy, and 60 percent limitation of flexion and 
extension on resistance, with other motions comparable to 
lack of more than the final quarter of arcing.

4.  From April 7, 1998, the veteran has been shown to have 
about 80 percent of normal left grip but deterioration in his 
measurable movements on most planes, with easy fatigability, 
increased pain on activities and flare-ups and the first 
signs of demonstrable multi-planed ligamentous instability 
more nearly approximating the hand fixed near the middle of 
the arc on moderate pronation and increased limitations on 
supination, pronation, flexion and extension.




5.  The veteran's left elbow disability hinders him in 
certain types of specific work-related activities, but is not 
such that it render his disability picture unusual or 
exceptional in nature other than as contemplated within 
schedular criteria, nor does it markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of regular schedular standards.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left medial epicondyle of the elbow, fracture, excision 
of ulnar release postoperative, from December 14, 1993 to 
September 15, 1995 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.14, 4.20, 4.25, 4.40, 4.45, 4.59, 4.71, 4.124, Diagnostic 
Codes 5003, 5213 (1998).

2.  The criteria for an increased evaluation of 20 percent 
for left medial epicondyle of the elbow, fracture, excision 
of ulnar release postoperative, from September 16, 1995 to 
April 6, 1998, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.20, 4.25, 4.40, 4.45, 4.59, 
4.71, 4.124, Diagnostic Codes 5003, 5213-5206 (1998).

3.  The criteria for an increased evaluation of 30 percent 
for left medial epicondyle of the elbow, fracture, excision 
of ulnar release postoperative, from April 7, 1998, are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.14, 4.20, 4.25, 4.40, 4.45, 4.59, 4.71, 4.124, 
Diagnostic Codes 5003, 5213-5206.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  






In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The United States Court of Appeals for Veterans Claims 
(Court) has also reviewed the method of evaluating increased 
ratings for musculoskeletal disorders in recent holdings.  In 
particular, it has addressed the use of several sections of 
38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body or infection in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss with 
respect to these elements.  In addition, the regulations 
state that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected, "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  


In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in."  Hicks 
v. Brown, 8 Vet. App. 417 (1995). 

When an unlisted condition is encountered, it may be rated 
without conjecture by analogy to another disability which has 
a closely related function.  38 C.F.R. § 4.20 (1998).

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).


Under 38 C.F.R. § 4.71, Plate I, range of motion for the 
forearm on pronation is normally 0 through 80 degrees and 0 
through 85 degrees on supination.  Normal ulnar deviation of 
the wrist is 80 degrees to 0 degrees; and wrist dorsiflexion 
(extension) is to 70 degrees.

Under 38 C.F.R. § 4.71, Plate I, range of motion for the 
shoulder is normally 0 through 90 degrees to 180 degrees on 
forward elevation (flexion); and abduction of 0 through 90 
degrees to 180 degrees.  External and internal rotation is 
normally at 90 degrees.  Flexion of the elbow is shown as a 
normal range of 0 degrees through 90 degrees to 145 degrees. 

Under Diagnostic Code 5203, pursuant to 38 C.F.R. § 4.71a, 
rating a shoulder disorder is based on impairment of the 
function of the contiguous joint.  When there is impairment 
of the clavicle or scapula with malunion, a 10 percent rating 
is assignable whether the major or minor extremity is 
involved.  When there is nonunion, without loose movement, a 
10 percent rating is assignable; a 20 percent rating is 
assignable when there is loose movement. 

Other ratings are assignable for shoulder problems ranging 
from 10 percent and higher, based on other impairment of the 
humerus, limitation of the arm at shoulder level or worse, or 
when there ankylosis of the scapulohumeral articulation under 
Diagnostic Code 5202, 5201 or 5200.  For instance, when there 
is limitation of arm motion at shoulder level, a 20 percent 
rating is assignable for either major or minor shoulder/arm 
under 5201, with a higher rating assignable when midway 
between shoulder and side, or to 25 degrees from side.

For evaluation of the elbow when there is ankylosis, for the 
minor extremity, a 30 percent rating is assignable if 
favorable, at an angle between 90 and 70 degrees; a 40 
percent rating is assignable when intermediate at an angle of 
more than 90 degrees or between 70 and 50 degrees; or a 50 
percent rating is assignable when unfavorable, at an angle of 
less than 50 degrees or with complete loss of supination or 
pronation under Code 5205.


For the minor extremity, when rating on the basis of 
limitation of flexion of the forearm, a noncompensable rating 
is assignable when flexion is limited to 110 degrees; 10 
percent is assignable when flexion is limited to 100 degrees; 
20 percent is assignable when limited to 90 degrees or 70 
degrees; 30 percent is assignable when limited to 55 degrees; 
or 40 percent is assignable when flexion is limited to 45 
degrees under Code 5206.

For the minor extremity, when rating on the basis of 
limitation of flexion of the forearm, a noncompensable rating 
is assignable when flexion is limited to 110 degrees; 10 
percent is assignable when flexion is limited to 100 degrees; 
20 percent is assignable when limited to 90 degrees or 70 
degrees; 30 percent is assignable when limited to 55 degrees; 
or 40 percent is assignable when flexion is limited to 45 
degrees under Code 5206.

For the minor extremity, when rating on the basis of 
limitation of extension of the forearm, a 10 percent is 
assignable when extension is limited to 45 or 60 degrees; 20 
percent is assignable when limited to 75 or 90 degrees; 30 
percent is assignable when limited to 100 degrees; or 40 
percent is assignable when extension is limited to 110 
degrees under Code 5207.

Evaluations of the elbow based on impairment of supination 
and pronation for the minor extremity are at 10 percent when 
limitation of supination is to 30 degrees or less; or 20 
percent when motion is lost beyond the last quarter or arc, 
the hand not approaching full pronation of motion is lost 
beyond middle of the arc; or when the is loss of bone fusion, 
20 percent is assignable when the hand if fixed near the 
middle of the arc or moderate pronation or in full pronation; 
a 30 percent rating is assignable when the hand is fixed in 
supination or hyperpronation unde Code 5213. 


Under Code 5213, the Note states that in all forearm and 
wrist injuries, rated under Codes 5205 through 5213, multiple 
impaired finger movements due to tendon tie-up, muscle or 
nerve injury, are to be separately rated and combined not to 
exceed the loss for use of the hand.

Rating for ulnar impairment, minor extremity, a 10 percent 
rating is assignable when there is malunion with bad 
alignment; a 20 percent rating is assignable when there is 
nonunion in the lower half, or without loss of bone substance 
or deformity.  A 30 percent rating is assignable when there 
is nonunion in the upper half, with false movement and with 
loss of bone substance (1 inch thick (2.5 cms.) or more and 
marked deformity under Code 5211.

In rating impairment of the ulnar nerve, minor extremity, 
when there is incomplete paralysis that is mild, a 10 percent 
rating is assignable; when moderate, 20 percent is 
assignable; and when severe, 30 percent is assignable.  A 50 
percent rating is assignable when paralysis is complete with 
the "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, cannot spread the 
fingers (or reverse) cannot adduct the thumb, flexion of the 
wrist is weakened, under Code 8516.  Ulnar nerve neuritis and 
neuralgia of the ulnar nerve are ratable under Codes 8716 and 
8716 by comparison to Code 8516. 

The general advisory provisions of 38 C.F.R. § 4.124a state 
that when the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Electrodiagnostic neurological studies were undertaken by VA 
in November 1989.  Findings showed no clear-cut electrode 
evidence of peripheral nerve entrapment and/or left cervical 
radiculopathy.  

The veteran filed his claim for increased left elbow 
compensation on December 14, 1993.

Outpatient records show that in June 1993, the veteran was 
seen with complaints including pain in his left elbow.  
In March 1994, the veteran was described as having a ganglion 
cyst under the inner aspect of the left wrist.  Other than 
these findings, no other clinical evidence is of record for 
that contemporaneous period, nor has the veteran indicated 
that there is anything which has not been obtained.

On VA examination in November 1994, the veteran described the 
inservice injury to his left elbow in 1984, when he was run 
over by a truck, and the care he required at that time.  He 
was working in construction at present as an asphalt spreader 
and digging the trenches for and placing drains; he had 
worked for four months without absenteeism due to disability. 

On examination, the veteran said that his left elbow was 
bothering him on a daily basis particularly when 
straightening the arm while shoveling dirt.  It hurt most 
when he was in full extension or if he put pressure on the 
joint, such as resting the elbow on the table.  He had had to 
give up his job as an automotive technician, and was 
considering stopping the current job.  His elbow hurt all 
day, every day.  The examiner noted that the veteran had also 
undergone an ulnar nerve release surgery due to paresthesias. 

On examination, grip on the left seemed weaker to the 
veteran.  He also said that the volar surfaces of his forearm 
and digits 2, 3 and 4 may be numb; he excluded his 1st and 
5th digits in the paresthesias.  His wife had left, and since 
then, he had started driving again; previously he had asked 
his wife to do it because of his elbow discomfort when 
driving.  He denied nocturnal wakening due to elbow pain.  He 
rated the discomfort in the elbow joint as an 8 or 9 out of 
10 on a daily basis.  

On examination, the veteran had decreased range of motion of 
the left elbow with his palm facing forward upward from "5-
145" degrees, with inability to extend fully.  He rotated his 
forearm one-quarter turn so that his palm was facing sideways 
and he was then able to extend to 0 degrees.  He had normal 
appreciation to pinprick and light touch in the ulnar nerve 
distribution.  His grip on the left was 4 1/2 out of 5.

There was no difference in the size of the right and left 
biceps, and only a 1 cm. difference in the left and right 
forearm, showing minimal atrophy.  The scars were all 
described as well healed.  X-rays showed bony fragments lying 
along the medial aspect of the ulna and distal medial humerus 
and bony irregularity of the distal humerus.  Diagnostic 
impression was old deformity of the distal humerus with 
interarticular bony fragments consistent with old trauma.

On VA examination in September 1995, the veteran was said to 
be working as a crew leader for a janitorial service.  As for 
his left elbow, he said that his present difficulties 
included pain along the radial aspect of his forearm, and 
radiation into his thumb which would occasionally cause his 
thumb to lock up in the abducted position.  He also had pain 
over the left medial epicondylar area and some paresthesias 
in the 2nd, 3rd and 4th fingers on the palmar surface.  

The left ulnar area scar was described by the veteran was 
quite disfiguring as well as producing some paresthesias.  He 
said that his main difficulties were when working when he had 
pain and paresthesias, especially when sweeping or mopping 
floors and made worse by the inability to extend his elbow.

On examination of his left upper extremity, elbow forearm 
pronation was 70 degrees, supination was 85 degrees, flexion 
was 145 degrees, and extension was 15 degrees.  The 11 cm. 
scar in that medial aspect area was "W" in shape and 
disfiguring with paresthesias and tenderness to touch without 
ulcerations.  His left upper extremity was 2 cm. shorter than 
the right.

On neurological evaluation, the examiner said that the grip 
of his left hand was markedly decreased at 3 out of 5, and 
flexion and extension against resistance was also 3 out of 5.  
X-ray findings were similar to those noted in 1994 as above 
cited.


On VA examination in April 1998, it was noted that the 
veteran was seen at a community facility for various 
problems, and from which he received pain medications.  He 
was currently working as a machine operator, a job he had had 
since January 1997 during which time he apparently had not 
missed work due to his left elbow. 

On examination, the veteran again reported the history of 
left elbow injury and problems in detail.  He stated that 
after the original ulnar surgery, he had had some locking up 
of the thumb, and that this still occurred on occasion.  The 
thumb and the forefinger felt numb on the palmar surface.  
There was also some tingling on occasion.  The veteran said 
that he was slow to pick up items such as pennies or a piece 
of paper but that with repeated efforts, he was usually able 
to do so.  He also reported a numbness in the medial central 
surface of the arm running from the axillary region down into 
the wrist area.  He said that the left elbow was very tender 
in the region of the scar.  It was a dull aching sensation 
there most of the time, and occasionally a feeling of needles 
would develop in the area.  This was noticeable especially if 
he rested his arm on a table or bumped his elbow 
inadvertently.  He could not completely extend the elbow, and 
had trouble using the arm in certain awkward positions.

The veteran described the positions of working on a car that 
were difficult for him because of the left elbow.  He said he 
felt his left hand grip was lessened somewhat.  He was able 
to dress himself but he wore Velcro shoes because tying his 
shoes had become a real problem with the left elbow 
difficulties.

The veteran said that he would balance something with the 
left hand or prop it against something and use the right hand 
for almost anything that required weight, pushing or pulling, 
etc.  He indicated, for instance, that he would not carry 
grocery bags in the left arm, and that he primarily used his 
right arm to drive his car.  At work, he thought he was 
slower than he should be when comparing his capacities to the 
production standard, and he would sometimes come in to work 
early to be sure to finish us the prior day's work.

On neurological examination, thumb and finger testing was 
generally normal although he had some problems with abduction 
of the 1st finger.  Finger movement and strength appeared to 
be normal although he had complaints of pain on extension of 
the wrist.  The veteran also complained of pain at the elbow, 
making biceps and triceps testing difficult as they gave way 
due to pain.  He reported some numbness over the 1st finger 
and thumb on the palmar surface of the hand.  This was not 
confirmed on formal testing.  On repeat testing, there was 
some decreased sensation in the middle of the middle finger.  
He had some reported numbness in the ring and middle fingers 
on the distal phalanges only.  The examiner concluded that 
these findings did not support the current diagnosis of left 
ulnar neuropathy in the hand.  

However, he did have mildly decreased grip strength (4 out of 
5) in the left hand, in part due to pain.  By history, the 
left arm was said to fatigue easily.  He described as an 
example at the end of his work day, he would have to count 
and sort items.  After 5-10 minutes, the left arm was 
fatiguing and increasing in pain.  At this time, his movement 
would become slower and uncomfortable.  The examiner felt 
that these findings were compatible with difficulty in 
bimanual activities and especially weight bearing use of the 
left arm.

On orthopedic assessment by VA in 1998, the veteran reported 
significant difficulty as a result of the left elbow injury.  
He said that now he had motion restriction and weakness in 
the forearm, decreased grip strength, flare-ups of pain with 
activity, easy fatigability, in the forearm and arm muscles 
as his main complaints.  He also had some mild numbness and 
tingling in his fingertips, particularly in the little and 
ring fingers.

The veteran was said to be able to work full-time but this 
was somewhat restricted by the persistent elbow problems.  In 
particular, employment was hindered by his easy fatigability 
and increased pain on increased activities, and flare-ups of 
pain when he was more active.

On examination, the scar was described as well healed along 
the medial side of the joint.  Range of motion was flexion to 
110 degrees; extension lacked 20 degrees of full extension; 
supination was limited to 60 degrees.  There was tenderness 
over the medial epicondylar region.  There was mild to 
moderate instability to valgus stress to the elbow and the 
distal medial collateral ligament was incompetent.  There was 
grade II instability with a soft end point.  Resisted flexion 
and extension increased pain.  Pain was visibly manifest on 
stress testing of the medial collateral ligaments.  There was 
crepitation from the joints through range of motion testing.  
The forearm muscle showed mild atrophy.  Strength of the 
wrist and extension was 5/5.  

The examiner provided an addendum in response to DeLuca 
considerations, stating that in addition to the ranges of 
motion shown above, he would add an additional 20 degree 
range of motion loss based on DeLuca, the increased pain on 
activities, flares of pain, easy fatigability of the forearm 
and grip strength.  His disability degree was moderate with 
mild to moderate functional loss and instability.   He 
specifically opined that there was adequate pathology found 
to support the veteran's subjective complaints.  It was felt 
that the veteran could do most non-manual labor, but there 
would be some industrial impact due to pain and motion 
limitations.  X-rays showed a few well-corticated bone 
densities adjacent to the medial condyle and a small 
osteophyte arising from the radial head.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his left elbow 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, op. cit.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  

The veteran's assertions concerning the severity of his left 
elbow disability are sufficient to conclude that the claim 
for increased compensation for that disability is well 
grounded.  King v. Brown, op.cit.

The Board is also satisfied that as a result of the October 
1997 remand, all relevant facts have been properly developed 
to their full extent and that VA has met its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

In assessing the ramifications of the veteran's left elbow 
disability since he reopened his claim on December 14, 1993, 
the Board finds that for the most part, his clinical picture 
is probably best described in three separate frames, from 
December 1993 to September 1995, from September 1995 to April 
1998, and since April 1998. 

It is also noted that throughout this period, the X-ray 
evidence has shown relatively static findings of a few bony 
fragments along the medial aspects of the ulna and distal 
medial humerus and a small osteophyte arising from the radial 
(distal head) of the humerus.  Thus, there has been no 
apparent or at least significant comparative osseous 
degeneration during this period.  And finally, while there 
has been some consistent element of complaints of periodic 
numbness in the middle three fingers, until recently, he has 
had none in the thumb and still has none in the little 
finger; pinprick and light touch testing have been 
consistently within the ranges of normal at the ulnar 
distribution.  

At the time of his reopened claim for increased compensation 
in December 1993, the veteran was noted to have left elbow 
pain.  On VA examination soon thereafter, the veteran was 
primarily bothered by left elbow pain.  Objectively, he had 
about 90 percent of normal grip on the left (4 1/2 out of 5). 
and his range of motion was no more than mildly limited 
predominantly on fullest extension to which he adapted by 
rotating the forearm somewhat.  



There was no more than minimal (1 cm.) measurable atrophy in 
the left forearm.  He had lost no time from work, although 
admittedly he had some problems on specific targeted 
activities such as driving and shoveling.   

The Board concludes that the evidence, on the whole, in the 
period from the reopening of his claim until VA examination 
in September 1995 is generally consistent with and supportive 
of the 10 percent rating assigned for impairment of 
supination and pronation when at the worst, supination is to 
30 degrees or less.  The criteria for an evaluation in excess 
of 10 percent during that time are not met regardless of 
which of the several alternative Codes may be used.

As for the status of his left elbow condition in the period 
from September 16, 1995 until April 6, 1998, the clinical 
evidence adequately reflects that in addition to the tender 
and painful scar (for which he was granted a separate 10 
percent rating by the RO), the size difference between the 
normal right and his injured left forearm had increased to 2 
cms., by double that the year before.  

The grip in his left hand went from 90 percent the period 
before, to about 60 percent of normal (3 out of 5),with 
similar flexion and extension against resistance of 60 
percent.  And the measurable changes in motions were with 
elbow forearm pronation at 70 degrees, supination at 85 
degrees, flexion at 145 degrees, and extension at 15 degrees.  

Based on the overall evidence of record for the period from 
September 16, 1995 the date of the VA examination, to April 
6, 1998, the Board finds that although not unequivocal, the 
clinical findings more nearly approximate the criteria for a 
20 percent rating based primarily on the lack of final arcing 
motion on supination or pronation under Code 5213.  [This is, 
of course, in addition to the separate 10 percent rating 
assigned for the painful scar.]




Finally, as for the veteran's current left elbow disability 
picture, or that since April 7, 1998, the veteran has again 
changed his employment to that of a machine operator, and 
this has apparently resulted in minimal absenteeism.  The 
veteran has some perceived problems in certain finite 
movements of the fingers, using certain fingers, i.e., 
picking up small articles such as a penny, or paper, and in 
addition to minimal sensory changes in other fingers also has 
tingling on occasion.  This seems to reflect the recent 
addition of thumb numbness to the perpetual problems with one 
or another of his fingers.  Objective testing reflective of 
ulnar distribution sensory changes, however, is for the most 
part not significantly positive.  

In addition, however, the April 1998 comprehensive VA 
examination shows that the veteran has increased pain and 
tenderness in the elbow area, as well as about 80 percent of 
normal grip on the left, in part due to pain.  While on the 
one hand, this shows some comparable improvement in his grip, 
it shows deterioration otherwise.  He has changed his 
lifestyle to adapt somewhat to his left elbow disability with 
such new factors as not using anything but Velcro closings on 
his shoes, propping items against things while trying to use 
his left forearm, etc.

The left arm is said to fatigue easily.  The predominant 
recent changes are in the realm of stability and stamina as 
well as general functional components.  Range of motion was 
flexion to 110 degrees; extension lacked 20 degrees of full 
extension; supination was limited to 60 degrees.  There was 
also noted to be, for the first time, mild to moderate 
instability to valgus stress to the elbow and the distal 
medial collateral ligament was incompetent.  There was grade 
II instability with a soft end point.  Resisted flexion and 
extension increased pain.  Pain was visibly manifest on 
stress testing of the medial collateral ligaments.  There was 
crepitation from the joints through range of motion testing.  




In summarizing the assessments, the VA examiner noted the 
presence of findings consistent with some hindering in 
employment by the easy fatigability, increased pain on 
activities and flare-ups of pain on more activities, along 
with ongoing and omnipresent difficulty in all sorts of 
bimanual activities particularly with those requiring any 
dependable stability or weight bearing in the left arm.

The Board finds that while the findings are not conclusive as 
to the veteran's status since April 1998 and at present, they 
more nearly reflect the criteria for a 30 percent rating 
provided for generally no more than moderate overall 
dysfunction, primarily comparable to combining the distinct 
limitations of supination and pronation to something more 
than the hand fixed near the middle of an arc on moderate 
pronation, and considering the factors of limitation of 
forearm flexion and extension as well.  Accordingly, a 30 
percent rating is warranted from April 7, 1998 under Codes 
5213-5206. the revised Code under which the RO also assigned 
the most current rating.

In summary of each instance, the assigned ratings reflect the 
practical and functional limitations from left elbow 
impairment, and to the extent possible, are measured by 
accurate reflection of the factors not only included in the 
prescribed regulations but also encompassed in Court mandates 
such as DeLuca, etc.  In this case, the veteran's left upper 
extremity is his minor extremity.  Nonetheless, his various 
work environments utilize both arms, as specifically noted by 
the recent VA orthopedic examiner, and this is one of many 
factors taken into account.  

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, although the benefit of 
the doubt doctrine is inapplicable where, as here in the 
initial period prior to September 15, 1995, the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 10 percent for left elbow disability.  Gilbert v. 
Derwinski, op. cit.  

However, with resolution of the doubt raised, the Board finds 
that a 20 percent rating is assignable from September 16, 
1995 to April 6, 1998, and a 30 percent rating is assignable 
from April 7, 1998, [the latter two periods the ratings being 
assigned in addition to a separate 10 percent rating for 
tender scar in keeping with Esteban and related regulations]. 

Extraschedular Consideration

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  And 
under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is further provided in 
subsection (c) that cases, in which application of the 
schedule is not understood or the propriety of an 
extraschedular rating is questionable, may be submitted to 
Central Office for advisory opinion.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity grades of disability.  
38 C.F.R. § 4.1.  

The RO has formally considered and dismissed that the 
appellant's left elbow disability warranted an increased 
evaluation on an extraschedular basis.  In so doing the RO 
advised the appellant that it was not indicated that his case 
presented such an exceptional disability picture as to 
warrant the application of an extra-schedular evaluation by 
virtue of the disability.  

The Board agrees with the RO that extraschedular evaluation 
is not warranted in the appellant's case.  The Board finds no 
basis upon which to predicate a referral of his case to the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to evaluation in excess of 10 percent for left 
medial epicondyle of the elbow, fracture, excision of ulnar 
release postoperative, from December 14, 1993 to September 
15, 1995 is denied.

Entitlement to an increased evaluation of 20 percent for left 
medial epicondyle of the left elbow, fracture, excision of 
the ulnar release postoperative, from September 16, 1995 to 
April 6, 1998, is granted, subject to the pertinent 
regulations pertaining to the payment of monetary awards. 

Entitlement to an increased evaluation of 30 percent for left 
medial epicondyle of the left elbow, fracture, excision of 
the ulnar release postoperative, from April 7, 1998, is 
granted, subject to the pertinent regulations pertaining to 
the payment of monetary awards. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

